PER CURIAM.
In the court below Max Trabert was charged under the National Prohibition Law with maintaining a nuisance. On hearing, at which the defendant was represented by counsel, the government produced several witnesses, who proved the premises here involved were fitted up for and used as a hotel, and the sale therein on different days of high-powered beer. No witnesses were called in contradiction. After due consideration had, the court entered a decree holding the defendant was maintaining a nuisance on the premises, and closed for one year the first and second floors thereof, with the exception of the stairway leading to the third and fourth floors. Thereupon this appeal was taken. It simply involves alleged error in the court’s finding of fact.
'An examination of the record not only shows no error, but, on the contrary, the correctness of its finding. Its decree is therefore affirmed.